Citation Nr: 1316514	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  07-12 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION


The Veteran's active military service extended from October 1988 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for eczema and assigned a noncompensable (0%) disability rating.  Ultimately, a February 2013 rating decision granted an increased disability rating of 30 percent effective from the original date of service connection.  

In June 2009, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The case was previously before the Board in February 2010 and November 2012, when it was remanded for additional development of the Veteran's claim for an increased disability rating for his service-connected eczema.  The requested development has been completed.  


FINDINGS OF FACT

In March 2013, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal for entitlement to a disability rating in excess of 30 percent for service-connected eczema. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 30 percent for service-connected eczema have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

In a March 2013 statement, the Veteran indicated that he desired to withdraw his appeal for entitlement to a disability rating in excess of 30 percent for service-connected eczema. Therefore, there remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and dismissal is warranted.


ORDER

The appeal for entitlement to a disability rating in excess of 30 percent for service-connected eczema is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


